Citation Nr: 1631028	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-25 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right knee disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Veteran testified at a video conference hearing before the undersigned.  

Before reaching the merits of the claims for right and left knee disabilities, the Board must first determine whether new and material evidence has been received to reopen these previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from April 2012 to August 2013 and June 2013 VA examination for knee conditions.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

FINDINGS OF FACT

1.  In a June 1995 VA rating decision, the claims for entitlement to service connection for right and left knee disabilities were denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter. 

2.  In a September 2004 VA rating decision, the claims to reopen entitlement to service connection for right and left knee disabilities were denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

3.  The evidence received since the September 2004 VA rating decision, regarding right and left knee disabilities, is not cumulative or redundant and raises the possibility of substantiating the claims.

4.  The Veteran's current right and left knee disabilities are causally related to in-service injuries to the knees.


CONCLUSIONS OF LAW

1.  The June 1995 and September 2004 VA rating decisions, denying entitlement to service connection for right and left knee disabilities are final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received since the September 2004 VA rating decision to reopen service connection for right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).

3.  New and material evidence has been received since the September 2004 VA rating decision to reopen service connection for left knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.303.

4.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for right knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

5.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for left knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In the June 1995 VA rating decision, service connection for right and left knee disabilities were denied because, while the Veteran's service treatment records showed an acute knee injury in 1971, there was no chronic condition shown in service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the June 1995 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.302, 20.1103.

Pursuant to the Veteran's request to reopen the previously denied claims, in a September 2004 VA rating decision, the claims were denied.  While a June 2002 to June 2003 private treatment record from Myers Park Orthopaedics documented treatment and diagnoses, there was no evidence revealing a link or connection between any current disability and his period of active duty.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the September 2004 decision is final.  Id.

Relevant evidence received since the September 2004 VA rating decision includes a June 2016 private medical opinion by Dr. Dauphin linking the Veteran's current right and left knee disabilities to accidents that occurred while playing football during active service.  The Board finds that this evidence is new and material to the element of establishing a link to service, which was not established at the time of the September 2004 VA rating decision.  As a result, the claims for service connection for right and left knee disabilities, are reopened.  38 U.S.C.A. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a) including degenerative joint disease (DJD) and arthritis).

Upon VA examination in June 2013 for knee and lower leg conditions, the VA examiner noted diagnoses of severe tri-compartmental DJD of the right knee, complex tear of the medial meniscus of the right knee, and DJD in the left knee.  

Review of the service treatment records reveal a complaint of hurt knee and right knee pain in November 1971 while playing football.  At the May 2016 Board hearing, the Veteran reported injury to the right and left knees on separate occasions during recreation activities during service, as well as continuous bilateral knee symptomatology since separation from service.  Moreover, in a September 2014 lay statement, the Veteran's childhood friend noted observations of the Veteran often stumble or even fall down within 3 or 4 years after separation from service.  They are competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lastly, as noted above, in a June 2016 private medical opinion Dr. Dauphin has linked the Veteran's current right and left knee disabilities to the in-service knee injuries occurred while playing football during active service.  It was explained that the Veteran's knees have been unstable ever since the in-service injuries.  This opinion was provided after physical examination and review of lay statements and the June 2013 VA examination report of record.  As there is no credible evidence to the contrary, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for right knee disability is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for left knee disability is reopened.

Service connection for right knee disability is granted.

Service connection for left knee disability is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


